Citation Nr: 0844787	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  04-33 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for non-obstructive coronary artery disease with 
hypertension and history of premature ventricular 
contractions (PVCs).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
January 2004.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Board hearing in September 2006; the 
transcript is of record.  This matter was remanded in January 
2007.  A review of the record shows that the RO has complied 
with all remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The veteran's non-obstructive coronary artery disease with 
hypertension and history of PVCs is not manifested by 
diastolic pressure predominantly 130 or more; more than one 
episode of acute congestive heart failure in the past year; 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for non-obstructive coronary artery disease 
with hypertension and history of PVCs have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
was filed prior to discharge from service, and he received 
VCAA notice in October 2003 pertaining to his underlying 
claim of service connection.  Since the appellate issue in 
this case (entitlement to assignment of a higher initial 
rating) is a downstream issue from that of service connection 
(for which the October 2003 VCAA letter was duly sent), 
another VCAA notice is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8- 2003 (Dec. 
22, 2003).  Nevertheless, subsequent to the January 2007 
Remand, another VCAA letter was issued in January 2007.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).   Similarly, since this is an appeal from 
the assignment of an initial disability rating, the holdings 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) are not 
applicable.  

In March 2006 and January 2007, the veteran was provided with 
notice of the types of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to an increased 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service private medical records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran underwent VA examinations in November 2003, 
January 2006, and May 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Collectively, the examination 
reports obtained are thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service medical records reflect a diagnosis of hypertension 
in October 1999 which required antihypertensive medications 
beginning in March 2000.  Cardiac testing conducted in June 
2003 revealed non-obstructive coronary artery disease (50 
percent proximal LAD obstruction), an ejection fraction of 63 
percent and left ventricular hypertrophy.  An August 2000 
stress test revealed actual METs of 10.  The RO assigned a 30 
percent rating to non-obstructive coronary artery disease 
with hypertension and history of PVCs in consideration of the 
rating criteria for arteriosclerotic heart disease 
(Diagnostic Code 7005) and hypertensive vascular disease 
(Diagnostic Code 7101).  See 38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7101.

In consideration of the objective findings of record, there 
is no basis for assigning a disability rating in excess of 30 
percent.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101(Note 1) (2008).  A disability 
rating in excess of 30 percent is not warranted under 
Diagnostic Code 7101, as there is no objective evidence that 
his diastolic pressure is predominantly 130 or more.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.  At the November 
2003 pre-discharge VA examination, his blood pressure 
readings were 130/74 sitting; 132/76 lying; and, 132/76 
standing.  It was indicated that he was treating with 
Verapamil.  On examination in January 2006, his blood 
pressure readings were 149/82 sitting; 136/74 lying; and, 
131/84 standing.  At the May 2008 VA examination, his blood 
pressure readings were 166/95, 182/101, and 168/97.  Thus, 
while it is clear that his diastolic and systolic readings 
were higher upon examination in May 2008, such readings do 
not meet the criteria for a 60 percent disability rating.  
See id.

A disability rating in excess of 30 percent is also not 
warranted under Diagnostic Code 7005.  Unfortunately, the 
November 2003 VA examination report does not reflect any 
stress testing; thus, there are no MET workload findings.  
The examination report does reflect, however, that the 
veteran denied any shortness of breath, fainting, fatigue or 
dizziness.  His main subjective complaint was sharp, non-
radiating chest pain.  

At the January 2006 VA examination, the examiner estimated 
the veteran's MET workload to be 7; however, it does not 
appear as if the veteran underwent stress testing, which is 
necessary to determine the ejection fraction and MET 
workload.  He did report shortness of breath on exertion, but 
denied shortness of breath while sleeping.  

The veteran underwent a VA examination in May 2008.  The 
veteran reported chest discomfort but denied any associated 
signs or symptoms of diaphoresis or shortness of breath.  He 
denied any episodes of congestive heart failure which would 
be consistent with no cardiac damage.  He reported being able 
to ascend three flights of stairs before he starts to have 
mild shortness of breath.  The examiner noted that the 
veteran was to undergo a standard stress test with his 
private physician; however, he was not able to complete it 
due to his bilateral knee disability.  Thus, in June 2008, 
the veteran underwent a thallium Persantine type Adenosine 
stress test.  He exercised for 9 minutes and 45 seconds, 
stopping in the third stage of the Bruce protocol because of 
leg discomfort.  His rate pressure product was 16,950, and 
there were no diagnostic EKG changes.  SPECT images 
demonstrated no diagnostic abnormality.  The impression was 
no ischemia demonstrated; left ventricular ejection fraction 
of 71 percent; and, no focal wall motion abnormality.  

Such objective findings do not support a 60 percent 
disability rating pursuant to Diagnostic Code 7005, as there 
has not been more than one episode of acute congestive heart 
failure in the past year nor left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  Note (2) to 
38 C.F.R. § 4.104, Schedule of ratings - cardiovascular 
system, states that when the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
As detailed, the veteran had to undergo an alternative stress 
test as a result of his bilateral knee disabilities, and the 
METs are not reflected.  While the May 2008 VA examiner did 
not provide an estimation, the January 2006 examiner did 
estimate a MET workload of 7.  Such estimation would not meet 
the criteria for a 60 percent disability rating, pursuant to 
Diagnostic Code 7001.  Moreover, service medical records 
reflect a MET workload of 10 upon conducting stress testing.  
Thus, the record does not otherwise reflect workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope.  

There are no other diagnostic criteria which could provide 
for a disability rating in excess of 30 percent.  The Board 
has considered the subjective complaints of the veteran 
documented in examination reports and hearing testimony, and 
has also considered the February 2007 statement from the 
veteran's spouse; however, such subjective lay statements do 
not provide the basis for a disability rating in excess of 30 
percent at any time throughout the appeal period at issue.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment.  The May 2008 VA examiner specifically opined 
that the veteran's coronary artery disease is not impairing 
his ability to work.  The evidence of record also does not 
reflect frequent periods of hospitalization due to his 
disability.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The appeal is denied.



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


